                                         Case 4:18-cv-07229-YGR Document 106 Filed 09/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 18-cv-07229-YGR (TSH)
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING MOTION TO
                                   9              v.                                         SEAL
                                  10     QUALYS INC.,                                        Re: Dkt. No. 99
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a joint motion to seal at ECF No. 99. As to the joint discovery letter

                                  14   brief, the first redaction does not satisfy the standards for sealing, but the second one does.

                                  15   Accordingly, the motion to seal is granted in part and denied in part as to that document.

                                  16          As for Finjan Exhibit 5, there is confidential information in it, but there is also a lot of non-

                                  17   confidential information in it, such as basic background about Qualys and a fair amount of

                                  18   marketing language. Sealing the whole document violates Civil Local Rule 79-5(d)(1)(B). The

                                  19   same is true of Finjan Exhibit 8 (which is called Exhibit 7 in the motion). Likewise, Qualys’s

                                  20   Exhibit A contains lots of nonconfidential narrative and legal argument; there is no reason to seal

                                  21   the whole thing. As to these three documents, the motion to seal is denied without prejudice to the

                                  22   parties’ proposing narrowly tailored redactions, which they shall file within seven days.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: September 17, 2020

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
